            Case 2:20-cv-01066-BJR Document 10 Filed 09/21/20 Page 1 of 4




 1                                             THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11
     JERRY LEE COLLINS,
                                                   Case No. 2:20-cv-01066-BJR
12
                                 Plaintiff(s),
13
           vs.                                     JOINT STIPULATION AND ORDER
14                                                 EXTENDING THE INITIAL CASE
     ETHICON, INC et al.,                          DEADLINES
15
                               Defendant(s).
16

17

18

19

20

21

22

23

24

25                                                                           LAW OFFICES
     JOINT STIPULATION AND ORDER                                         CALFO EAKES LLP
     EXTENDING THE INITIAL CASE DEADLINES                         1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR)                                TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:20-cv-01066-BJR Document 10 Filed 09/21/20 Page 2 of 4




 1                          STIPULATED REQUEST TO EXTEND DEADLINES

 2           Defendants must answer the Complaint or otherwise respond on September 22, 2020. In light

 3   of this deadline, the parties believe that it would be most efficient to extend the initial case deadlines

 4   by 45 days, as set forth below:

 5
      Subject                              Original Deadline                Proposed Deadline
 6
      26(f) Conference                     September 8, 2020                October 23, 2020
 7    Initial Disclosures                   September 14, 2020              October 29, 2020
 8    Joint Status Report                  September 21, 2020               November 5, 2020

 9
             For the above reasons, and subject to Court approval, the parties hereby agree and stipulate to
10   the proposed extension of deadlines.
11           DATED this 18th day of September, 2020.

12                                                       CALFO EAKES LLP

13                                                       By      s/ Patty A. Eakes
                                                         Patricia A. Eakes, WSBA# 18888
14                                                       Angelo J. Calfo, WSBA# 27079
                                                         Damon C. Elder, WSBA# 46754
15                                                       Lindsey E. Mundt, WSBA# 49394
                                                         1301 Second Avenue, Suite 2800
16                                                       Seattle, WA 98101
                                                         Phone: (206) 407-2200
17                                                       Fax: (206) 407-2224
                                                         Email: pattye@calfoeakes.com
18                                                               angeloc@calfoeakes.com
                                                                 damonc@calfoeakes.com
19                                                               lindseym@calfoeakes.com

20

21

22
                                                                                            LAW OFFICES
      JOINT STIPULATION AND ORDER                                                       CALFO EAKES LLP
23    EXTENDING THE INITIAL CASE DEADLINES                                       1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 10 Filed 09/21/20 Page 3 of 4




 1                                          CORRIE YACKULIC LAW FIRM, PLLC

 2                                          By:     s/ Corrie Johnson Yackulic
                                            Corrie Johnson Yackulic, WSBA #16063
 3                                          110 Prefontaine Place South, Suite 304
                                            Seattle, WA 98104
 4                                          Phone: (206) 787-1915
                                            Fax: (206) 299-9725
 5                                          Email: corrie@cjylaw.com

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                                         LAW OFFICES
     JOINT STIPULATION AND ORDER                                     CALFO EAKES LLP
23   EXTENDING THE INITIAL CASE DEADLINES                     1301 SECOND AVENUE, SUITE 2800
                                                              SEATTLE, WASHINGTON 98101-3808
                                                             TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 10 Filed 09/21/20 Page 4 of 4




 1                                          ORDER

 2   IT IS SO ORDERED.

 3
          DATED this 21st day of September, 2020.
 4

 5                                   ________________________________________
                                     THE HONORABLE BARBARA J. ROTHSTEIN
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     JOINT STIPULATION AND ORDER
23   EXTENDING THE INITIAL CASE DEADLINES

24
